WIGGINTON, Judge.
Appellant’s conviction is affirmed but the sentencing order is remanded to the trial court with directions that the court either set the amount for the payment of the medical and counseling expenses of the victim or, if that amount is not yet determinable, provide a procedure for determining the amount and, at the appropriate time, set the amount. See King v. State, 546 So.2d 122 (Fla. 1st DCA 1989); McCaskill v. State, 520 So.2d 664 (Fla. 1st DCA 1988); *470and James v. State, 499 So.2d 24 (Fla. 1st DCA 1986).
ERVIN and WOLF, JJ., concur.